      Case 2:19-cv-13145-GGG-DMD Document 77 Filed 08/28/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA


 BOLLINGER AMELIA REPAIR, LLC and                        CIVIL ACTION NO. 2:19-CV-13145
 BOLLINGER ALGIERS, LLC
                 Plaintiffs,

 VERSUS                                                  SECTION “T” – DIVISION 3

 BOUCHARD TRANSPORTATION CO.,                            JUDGE GREG G. GUIDRY
 INC., et al.
                                                         MAGISTRATE JUDGE DANA M.
               Defendants.
                                                         DOUGLAS


           EX PARTE MOTION TO WITHDRAW AS COUNSEL OF RECORD

       NOW INTO COURT, through undersigned counsel, come Joshua S. Force, Kevin M.

McGlone, Tyler M. Deagano and Josie N. Serigne and the law firm of Sher Garner Cahill Richter

Klein & Hilbert, L.L.C. (collectively “Sher Garner”) to respectfully move this Honorable Court to

issue an order permitting them to withdraw as counsel of record for Defendants Bouchard

Transportation Co. Inc., in personam; B. No. 240 Corp., in personam, B. No. 275 Corp., in

personam, B. No. 235 Corp., in personam, and Tug Ralph E. Bouchard Corp., in personam,

(collectively “Defendants”) based upon the following:

                                                 1.

       Sher Garner has notified the Defendants, in writing, on August 28, 2020, via Certified Mail

with Return Receipt, regular U.S. Mail, and email, to their representative Morton S. Bouchard III,

of their intention to withdraw as counsel of record for the Defendants in this litigation for reasons

Sher Garner maintains are consistent with the Louisiana Rules of Professional Conduct Rule

1.16(b).
      Case 2:19-cv-13145-GGG-DMD Document 77 Filed 08/28/20 Page 2 of 3



                                                2.

       The present mailing address of each of the Defendants is 58 South Service Road, 150

Melville, NY 11757 and their phone number is (516) 721-7522. The email address of the

corporate representative of each Defendant is MSBIII@bouchardtransport.com.

                                                3.

       Sher Garner certifies that it has complied with Local Rule 83.2.11 by providing notice, in

writing, of its withdrawal to the Defendants and has notified them of all pending court appearances

and deadlines.

                                                4.

       Based upon the foregoing, Sher Garner maintains that good cause exists for this Honorable

Court to grant this motion and allow Joshua S. Force, Kevin M. McGlone, Tyler M. Deagano and

Josie N. Serigne and the law firm of Sher Garner Cahill Richter Klein & Hilbert, L.L.C. to

withdraw as counsel of record in this litigation for the Defendants Bouchard Transportation Co.

Inc., in personam; B. No. 240 Corp., in personam, B. No. 275 Corp., in personam, B. No. 235

Corp., in personam, and Tug Ralph E. Bouchard Corp., in personam.

                                         Respectfully submitted,


                                          /s/ Joshua S. Force
                                         JOSHUA S. FORCE (# 21975)
                                         KEVIN M. MCGLONE (# 28145)
                                         TYLER M. DEAGANO (# 38183)
                                         JOSIE N. SERIGNE (# 38588)
                                         SHER GARNER CAHILL RICHTER
                                         KLEIN & HILBERT, L.L.C.
                                         909 Poydras Street, 28th Floor
                                         New Orleans, Louisiana 70112
                                         Telephone:         (504) 299-2100
                                         Facsimile:         (504) 299-2300
                                         E-mail: jforce@shergarner.com 
                                                    kmcglone@shergarner.com

                                                2

    Case 2:19-cv-13145-GGG-DMD Document 77 Filed 08/28/20 Page 3 of 3



                                        tdeagano@shergarner.com
                                        jserigne@shergarner.com

                              Attorneys for Defendants
                              Bouchard Transportation Co. Inc., in personam; B. No.
                              240 Corp., in personam, B. No. 275 Corp., in personam,
                              B. No. 235 Corp., in personam, and Tug Ralph E.
                              Bouchard Corp., in personam




                                    3

